                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD BRELO,                                  Case No. 19-cv-00017-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF DISMISSAL WITH LEAVE
                                                 v.                                      TO AMEND
                                   9

                                  10     DONALD TRUMP, et al.,                           Re: Dkt. Nos. 13, 14, 22
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a detainee, has filed a pro se civil rights complaint under 42 U.S.C. §

                                  14   1983. He has been granted leave to proceed in forma pauperis.

                                  15                                           DISCUSSION

                                  16          STANDARD OF REVIEW

                                  17          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  18   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  19   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  20   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  21   may be granted, or seek monetary relief from a defendant who is immune from such

                                  22   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  23   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  24          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  25   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  26   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                  27   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)

                                  28   (citations omitted). Although in order to state a claim a complaint “does not need detailed
                                   1   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   2   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   3   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   4   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   5   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   6   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   7   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                   8   conclusions can provide the framework of a complaint, they must be supported by factual

                                   9   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  10   veracity and then determine whether they plausibly give rise to an entitlement to relief.”

                                  11   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  12          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
Northern District of California
 United States District Court




                                  13   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  14   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  15   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  16          LEGAL CLAIMS

                                  17          Plaintiff states that he was held in unsafe conditions and was beaten by sheriff’s

                                  18   deputies.

                                  19          Inmates who sue prison officials for injuries suffered while in custody may do so

                                  20   under the Eighth Amendment’s Cruel and Unusual Punishment Clause or, if not yet

                                  21   convicted, under the Fourteenth Amendment’s Due Process Clause. See Bell v. Wolfish,

                                  22   441 U.S. 520, 535 (1979); Castro v. Cnty. of Los Angeles, 833 F.3d 1060, 1067-68 (9th

                                  23   Cir. 2016) (en banc). But under both clauses, the inmate must show that the prison

                                  24   official acted with deliberate indifference. Id. at 1068.1 Under the Fourteenth

                                  25
                                       1
                                  26     The standard of culpability for a claim for use of excessive force is different. See
                                       Hudson v. McMillian, 503 U.S. 1, 6-7 (1992) (convicted prisoner’s claim for use of
                                  27   excessive force under 8th Amendment requires that prisoner show that officials applied
                                       force maliciously and sadistically to cause harm); Kingsley v. Hendrickson, 135 S. Ct.
                                  28   2466, 2473 (2015) (pretrial detainee’s claim for use of excessive force under 14th
                                       Amendment requires that detainee show that force purposely or knowingly used against
                                                                                      2
                                   1   Amendment, a pretrial detainee plaintiff also must show that the challenged prison

                                   2   condition amounts to punishment because it is not “reasonably related to a legitimate

                                   3   governmental objective.” Byrd v. Maricopa Cty. Board of Supervisors, 845 F.3d 919, 924

                                   4   (9th Cir. 2017) (quoting Bell, 441 U.S. at 539). If the particular restriction or condition is

                                   5   reasonably related, without more, it does not amount to punishment. Bell, 441 U.S. at

                                   6   538-39. But cf. Shorter v. Baca, 895 F.3d 1176, 1189 (9th Cir. 2018) (holding jail officials

                                   7   not entitled to deference where they offered no reason for keeping mentally ill inmates

                                   8   shackled and unclothed, without food, water, or access to a toilet for hours at a time).

                                   9          Most of plaintiff’s complaint states that there is a vast conspiracy of United States

                                  10   Presidents, the military and other government officials against the country. These

                                  11   allegations are frivolous and are dismissed with prejudice from this action. Plaintiff does

                                  12   briefly state that he was assaulted by deputies on repeated occasions and kept in a hot
Northern District of California
 United States District Court




                                  13   car where he suffered heat stroke. These claims are dismissed with leave to amend to

                                  14   provide more information. He should identify specific defendants and describe their

                                  15   actions. Plaintiff should also indicate if he is a pretrial detainee or a convicted prisoner.

                                  16   Plaintiff’s amended complaint should only discuss his allegations against defendants at

                                  17   Mendocino County Jail. If plaintiff continues to present allegations of conspiracy against

                                  18   United States Government officials this entire case may be dismissed, regardless if there

                                  19   are cognizable claims against the jail officials. See McHenry v. Renne, 84 F.3d 1172,

                                  20   1179 (9th Cir.1996).

                                  21          Furthermore, the Prison Litigation Reform Act, amended 42 U.S.C. § 1997e to

                                  22   provide that “[n]o action shall be brought with respect to prison conditions under [42

                                  23   U.S.C. § 1983], or any other Federal law, by a prisoner confined in any jail, prison, or

                                  24   other correctional facility until such administrative remedies as are available are

                                  25   exhausted.” 42 U.S.C. § 1997e(a). Plaintiff states the he did not exhaust because his

                                  26   complaint involved issues not in the jail. Those claims have been dismissed. To proceed

                                  27

                                  28
                                       him was objectively unreasonable).
                                                                                      3
                                   1   with claims against jail officials, plaintiff must exhaust his administrative remedies. If

                                   2   plaintiff seeks to exhaust his administrative remedies, this case will be dismissed without

                                   3   prejudice and he may refile when the claims have been exhausted.

                                   4          Plaintiff has also filed a motion to appoint counsel. There is no constitutional right

                                   5   to counsel in a civil case, Lassiter v. Dep't of Social Services, 452 U.S. 18, 25 (1981),

                                   6   and although district courts may "request" that counsel represent a litigant who is

                                   7   proceeding in forma pauperis, as plaintiff is here, see 28 U.S.C. § 1915(e)(1), that does

                                   8   not give the courts the power to make "coercive appointments of counsel." Mallard v.

                                   9   United States Dist. Court, 490 U.S. 296, 310 (1989).

                                  10          The Ninth Circuit has held that a district court may ask counsel to represent an

                                  11   indigent litigant only in "exceptional circumstances," the determination of which requires

                                  12   an evaluation of both (1) the likelihood of success on the merits and (2) the ability of the
Northern District of California
 United States District Court




                                  13   plaintiff to articulate his claims pro se in light of the complexity of the legal issues

                                  14   involved. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). The issues are not

                                  15   complex and the court will consider appointing counsel if the case continues past

                                  16   screening. The motion to appoint counsel is denied without prejudice.

                                  17                                           CONCLUSION

                                  18          1. The motion to appoint counsel (Docket No. 13) is DENIED without prejudice.

                                  19   Plaintiff’s remaining motions (Docket Nos. 14, 22) are DENIED as frivolous.

                                  20          2. The complaint is DISMISSED with leave to amend in accordance with the

                                  21   standards set forth above. The amended complaint must be filed no later than March 9,

                                  22   2019, and must include the caption and civil case number used in this order and the
                                       words AMENDED COMPLAINT on the first page. Because an amended complaint
                                  23
                                       completely replaces the original complaint, plaintiff must include in it all the claims he
                                  24
                                       wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may
                                  25
                                       not incorporate material from the original complaint by reference. Failure to file an
                                  26
                                       amended complaint may result in dismissal of this case.
                                  27
                                              3. It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the
                                  28
                                                                                       4
                                   1   court informed of any change of address by filing a separate paper with the clerk headed

                                   2   “Notice of Change of Address,” and must comply with the court's orders in a timely

                                   3   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute

                                   4   pursuant to Federal Rule of Civil Procedure 41(b).

                                   5          IT IS SO ORDERED.

                                   6   Dated: February 8, 2019

                                   7

                                   8
                                                                                                PHYLLIS J. HAMILTON
                                   9                                                            United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     5
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         RICHARD BRELO,
                                   4                                                          Case No. 19-cv-00017-PJH
                                                        Plaintiff,
                                   5
                                                  v.                                          CERTIFICATE OF SERVICE
                                   6
                                         DONALD TRUMP, et al.,
                                   7
                                                        Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on February 8, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17    Richard Brelo ID: A#79936
                                        Mendocino County Sheriff's Office
                                  18    Corrections Division
                                        951 Low Gap Road
                                  19    Ukiah, CA 95482
                                  20

                                  21
                                       Dated: February 8, 2019
                                  22

                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25                                                      By:________________________
                                                                                          Kelly Collins, Deputy Clerk to the
                                  26
                                                                                          Honorable PHYLLIS J. HAMILTON
                                  27

                                  28
                                                                                          6
